PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wagner, Richard, E.
Application No. 15/269,176
Filed: 19 Sep 2016
For: Dental Composition and Method

:
:
:	DECISION ON PETITION
:
:
:


CORRECTED DECISION

The decision mailed December 9, 2020, was issued in error and is hereby VACATED in place of the mailing of this new decision.

This is a corrected decision on the petition filed July 22, 2020, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is DISMISSED.

In the above-named application, petitioner requests waiver of the petition fee under the Coronavirus Aid, Relief, and Economic Security Act (CARES Act). The request for waiver of the petition fee is dismissed. 

The United States Patent and Trademark Office (USPTO) recognizes that the COVID-19 pandemic has imposed significant hardships on many stakeholders. As a result, the USPTO has waived certain fees under existing authority, through the March 16, 2020 Notice, and has extended certain Patent and Patent Trial and Appeal Board (PTAB) deadlines four times under the CARES Act, through the March 31, 2020 Notice, the April 28, 2020 Notice, the May 27, 2020 notice, and the June 29, 2020 notice. The notices extend the time to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020.1 

Per the Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees of April 28, 2020:  Any reply to an Office notice or action issued during examination due between, and inclusive of both March 27, 2020 and May 31, 2020 will be considered timely .  

Per the May 2020 Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others of May 27, 2020:  For small and micro entities only, pursuant to the CARES Act Notice dated April 28, 2020, filings that would have been deemed timely if filed by June 1, 2020, will now be deemed timely filed if filed by July 1, 2020. 

In addition, the USPTO provided relief in the form of a waiver of the petition fee under 37 CFR 1.17(m) for filing a petition under 37 CFR l.137(a) for applications that became abandoned on or before June 30, 2020. Any request for waiver of the petition fee was required to be accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak, as set forth in section (I)(l)(b) of the April 28, 2020 Notice. Furthermore, as outlined in the June 29, 2020 Notice, all petitions seeking waiver of the petition fee under 37 CFR 1.17(m) must have been filed by July 31, 2020. 

A review of the file history reveals that the three-month shortened statutory period for response set by the non-final Office action mailed January 8, 2020, ended April 8, 2020, which fell within the periods of relief beginning on March 27, 2020, and ending on July 1, 2020, discussed above. Extensions of time remained available under 37 CFR 1.136(a). The response filed July 22, 2020, was accompanied by a COVID-19 statement of delay, thus extending the maximum period extendable period for reply, but was missing the one-month extension of time under 37 CFR 1.136(a) required to make the response complete and timely. 2 

The filing of a petition to revive is inappropriate until the maximum extendable period for reply has expired. However, as no complete response was filed on or before the end of the available periods for response, the application is now abandoned. 

Moreover, as all available extensions of time under 37 CFR 1.136(a) had not passed by 
July 31, 2020, the July 22, 2020, petition is not eligible for a waiver of the petition to revive fee under the CARES Act. Since the petition in the above-identified application was not accompanied by payment of the required fee, no further consideration on the merits can be given to the petition until the required fee is received. The petition fee in the amount of $1,050 is required.3

For these reason, the petition under 37 CFR 1.137(a) is DISMISSED WITHOUT PREJUDICE.


Petitioner is reminded that a grantable petition under 37 CFR 1.137(a) must be accompanied by:  

(1) the required reply, unless previously filed; 
(2) the petition fee as set forth in 37 CFR 1.17(m); and 
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

This application is being returned to Technology Center 1600 for further processing in accordance with this decision. 

Any questions concerning this decision may be directed to the undersigned at (571) 272-4584.  
	

	
/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions


    
        
            
        
            
    

    
        1 All USPTO notices regarding COVID-19 are available online at https://www.uspto.gov/coronavirus. 
        2 A timely response could have been filed as late as October 1, 2020, with the required three-month extension of time and COVID-19 statement of delay. 
        3 The rules and statutory provisions governing the operations of the U.S. Patent and Trademark Office require payment of a fee on filing each petition to revive an abandoned application for patent based on unintentional delay or to accept an unintentionally delayed payment of a fee for issuing a patent.